Citation Nr: 1746406	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for ischemic heart disease. 

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than January 19, 2010 for the grant of service connection for ischemic heart disease.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1965 to December 1968.  He was awarded a Purple Heart and a Combat Action Ribbon for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines and Winston-Salem, North Carolina.  Current jurisdiction lies with the RO in Winston-Salem, North Carolina. 

The issues of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeals period, the Veteran's ischemic heart disease was manifested by use of continuous medication, a workload between 5 and 7 metabolic equivalents (METs) resulting in dyspnea, fatigue and angina, with cardiac hypertrophy or dilatation shown by X-ray, but not manifested by a workload between 3 and 5 METs or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  PTSD manifests with symptoms that cause occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that multiple distinct degrees of disability might be experienced which result in different compensation levels from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Ischemic Heart Disease

The Veteran's ischemic heart disease is currently rated at 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 30 percent rating is warranted if a workload between 5 and 7 metabolic equivalent of tasks (METs) result in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

A 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year; or if a workload between 3 and 5 METs result in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted if there is chronic congestive heart failure; or if a workload of 3 METs or less result in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  

The Veteran was initially diagnosed with coronary artery disease in June 2000.  The Veteran currently treats his coronary artery disease with medication.  Historically, after his percutaneous transluminal coronary angioplasty and stenting of his right coronary artery in June 2001, the Veteran has not reported any chest pain, angina, or dyspnea issues.

At a March 2011 VA examination, the Veteran reported being more sedentary with poor activity tolerance due to his service-connected PTSD.  The examiner noted that the Veteran had a workload of more than 5 METs before resulting in fatigue and shortness of breath.  The ejection fraction was greater than 55 percent for left ventricular dysfunction on the echocardiogram (ECG).  The Veteran had normal heart rhythm, size, and rate, heart sounds, and blood pressure.  The examiner did not observe further signs of heart failure.  The examiner determined that the heart disorder had no effect on occupational functioning, and further that the Veteran's self- reported activity tolerance is disproportionate to left ventricular functioning.

At the February 2015 VA examination, an ECG revealed evidence of cardiac hypertrophy, but not congestive heart failure, arrhythmia, or myocardial infarction.  The ECG also showed an ejection fraction at 55 percent for left ventricular dysfunction.  The Veteran had an estimated (interview-based) workload between 3 and 5 METs before exhibiting fatigue, dyspnea, and angina.  The examiner noted that the Veteran would not tolerate the exercise treadmill test due to his newly onset chronic lower back pain issue and his chronic kidney disease limited his METs levels.  However, the examiner noted an earlier October 2012 exercise stress test that showed a workload of 10.4 METs and opined that this stress test more accurately reflected the Veteran's current METs level.  The examiner noted that the current limitation in METs level is due to multiple factors, including non-cardiac medical conditions (i.e. chronic kidney disease) but it is not possible to accurately estimate the percentage based on interview alone.  The examiner also opined that the current echocardiogram and left ventricular dysfunction rendered a more accurate finding regarding cardiovascular manifestations alone.  The examiner noted that his IHD impacted his ability to perform both sedentary and physical work.

After consideration of the evidence of record, the Board finds that a higher rating is not warranted.  The Board acknowledges that in advancing this appeal, the Veteran believes that his disability is more severe than the assigned disability rating reflects; however, the competent medical evidence, which consists of diagnostic test results pertinent to the rating criteria, are the most probative evidence in this case.  

The next highest rating of 60 percent requires a workload between 3 and 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation, or more than one episode of acute congestive heart failure within the past year; or LVEF of 30 - 50 percent.  While the competent medical evidence did show an estimated (interview-based) workload between 3 and 5 METs, the examiner specifically indicated that the earlier October 2012 exercise stress test with a workload of 10.4 METs and more accurately reflected the Veteran's current METs level.  The examiner also opined that the current echocardiogram and left ventricular dysfunction rendered a more accurate finding regarding cardiovascular manifestations alone.  The Veteran's left ventricular dysfunction with an ejection fraction has been greater than 50 percent throughout the entire appeals period.  In addition, the Veteran has not had any episodes of acute congestive heart failure required in the ratings formula.  The VA examiners both noted left ventricular dysfunction reading greater than 50 percent, which is not consistent with a 60 percent rating under DC 7005.

As such, the Veteran's disability does not meet the requirements for a rating in excess of 30 percent rating at any point in this appeal.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

PTSD

The Veteran seeks a higher rating for service-connected PTSD, currently evaluated at 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The current regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The veteran's impairment must be "due to" those symptoms and may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411(2016).

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of a total occupational and social impairment.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-IV, GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). 

A March 2011 VA examination report indicated that the Veteran was last evaluated clinically in March 2010.  At the examination, the Veteran reported maintaining a relationship with his two sons and one daughter, "seeing them maybe once every three months."   He also reported speaking with his sister every few months, and catching up with a friend sometimes.  He avoided going outside if it was raining and watched television most days, but attended doctors' appointments, when applicable.  He also reported avoiding crowds and had nightmares relating to war experiences that impaired his sleep quality.  The examiner noted that the Veteran was not employed and retired in 2001.  The examiner also noted that he was well-groomed, maintained normal speech at a normal tone and rate.  The Veteran denied homicidal or suicidal ideation.  The examiner opined that the Veteran had chronic PTSD, with a GAF score of 55.

In October 2012, the Veteran attended group therapy sessions, where the clinicians noted active participation, exhibited expansive affect and elevated mood.  No acute distress was observed.  However, the Veteran was hospitalized from October 29, 2012 to November 16, 2012 for exhibiting mania due to medication effects.  A change in medication reduced the manic symptoms, and group sessions in November and December 2012 reported more positive signs from the Veteran, reporting that no significant mental needs were voiced.  He denied homicidal or suicidal ideation, and was attentive and participative during group therapy sessions.  No GAF scores were assigned.

In August 2014, the Veteran submitted a private disability benefits questionnaire (DBQ), from Dr. Henderson-Galligar.  The DBQ noted that the Veteran reported social isolation and that he did not go anywhere, except food shopping.  The Veteran was able to prepare meals and he maintained general hygienic practices.  The Veteran also reported nightmares and impaired sleep.  The psychologist noted the Veteran exhibited normal speech, anxiety, and nervousness.  The psychologist opined that the Veteran exhibited depression, anxiety, suspiciousness, chronic sleep, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relations, and intermittent inability to perform daily living activities.  The psychologist assigned a GAF score of 50 and opined that overall, the Veteran's symptoms more nearly approximates an occupational and social impairment with deficiencies in most areas.

An October 2014 clinical record noted that the Veteran's mood was pretty good.  The Veteran reported opening a "soul food" restaurant and did not report any further manic-like symptoms.  No GAF score was assigned.

At a February 2015 VA examination, the examiner found that Veteran's mental health symptoms appeared to be fairly well-controlled by his current medication regimen and compared to your last mental health evaluation - and was especially improved compared with your 2012 inpatient hospitalization.  He was found to exhibit "mild to moderate" symptoms that resulted in a moderate impairment in daily functioning.  The Veteran reported social contacts, including a relationship with his children and sister.  He participated in some daily activities, but continued to exhibit social isolation, preferring to stay inside.  He also reported to continue experiencing nightmares and impaired sleep.  The Veteran continued to exhibit PTSD symptoms, including intrusion symptoms, avoidance, and negative alterations in mood.  He denied homicidal or suicidal ideation.  His November 2012 hospitalization for exhibiting manic-like symptoms was noted, but the examiner found no subsequent periods of mania or hypomania occurring.  The examiner opined that the Veteran exhibited a notable decrease in interests or activities and depression, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  He appeared well-groomed, with good hygiene, normal speech and oriented.  The psychologist opined that he the PTSD symptoms overall resulted in occupational and social impairment with occasional decrease in work efficiency.  

Based on the evidence of record, the Board finds that the Veteran's PTSD manifested with symptoms that more closely approximate the current 70 percent rating.  He has not demonstrated hallucinations or delusions.  The Veteran is able to perform activities of daily living; he maintains relationships with his children and sister, appeared well-groomed with good hygiene, and was able to open a restaurant and assist his nephew with a daycare facility.  There is no evidence of grossly inappropriate behavior or a persistent danger of hurting himself or others.  The VA examiners have determined that the Veteran is not demonstrating total occupation and/or social impairment due to his PTSD symptoms.  Rather, their assessments based on the clinical interview and record review indicates the Veteran's overall clinical presentation was more in line with ratings of 50 or 70 percent.

In short, the overall nature, frequency, severity, and duration of the Veteran's psychiatric symptoms appears to be consistent with the symptoms listed in the 70 percent, but not the 100 percent rating criteria under DC 9411.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505(2007); however, an evaluation any higher than 70 percent is not warranted for PTSD for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107 (b). 

There are no additional expressly raised or reasonably raised issues presented on the record pertaining to this claim.


ORDER

A rating in excess of 30 percent for ischemic heart disease is denied. 

A rating in excess of 70 percent for PTSD is denied.


REMAND

While delay is regrettable, further development is required.  

Earlier Effective Date

In a September 2016 brief, the Veteran's attorney raised an issue of entitlement to an earlier effective date for the service-connected ischemic heart disease.

Service connection for ischemic heart disease was initially granted by way of an August 2011 rating decision.  An initial 30 percent rating was assigned, effective December 16, 2010.  A claim for an increased rating was received in October 2014.  In a February 2015 decision, the RO continued a 30 percent rating for ischemic heart disease, but also awarded an earlier effective date of January 19, 2010 for the grant of service connection based on clear and unmistakable error.  The Veteran filed a timely notice of disagreement with the assigned rating in March 2015.  The RO issued a statement of the case (SOC) in response to the evaluation, but failed to address the matter of the earlier effective date.  Accordingly, remand is necessary to remedy this procedural defect by issuing an SOC that addresses entitlement to an earlier effective date for the grant of service connection for ischemic heart disease.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The record has raised a claim for a TDIU as part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The February 2015 VA examiner indicated that the service-connected heart disease impacts sedentary and physical employment.  
In March 2016, the Veteran's attorney submitted medical evidence to demonstrate that his heart and PTSD disabilities prevent him from employment.  

Clarification is needed with respect to the Veteran's employment.

On a December 2010 VA Form 21-8940, "Application for Increased Compensation Based on Unemployability," the Veteran identified May 30, 2001, as the date he last worked full-time and indicated he only finished two years of college.  On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed in January 2011, the Veteran's former employer indicated May 30, 2003 as the date he last worked full-time.  On remand, the Veteran is asked to clarify the last date he worked full-time.

At the February 2015 PTSD VA examination, the Veteran reported that he opened a restaurant in 2014 and in the past, started a daycare at his nephew's church.  A February 2016 vocational service letter submitted by the Veteran's attorney also referenced him owning a restaurant.  On remand, the RO should request the Veteran to provide further details about his restaurant and daycare businesses, including any income received as a result.  The Veteran is also asked to clarify the nature and circumstances of any employment, self-employment or otherwise, between 2001 (or 2003) and 2014.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing entitlement to an earlier effective date for the service-connected ischemic heart disease.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal, return the appeal to the Board.

2.  Obtain clarification from the Veteran regarding his work history, particularly between May 2001 and May 2003, and since that time (to specifically include clarification regarding self-employment through any restaurant and/or daycare businesses).  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers etc.) documenting marginal employment, if any, due to his service-connected disabilities, that is, any jobs obtained and maintained that resulted in earned annual income not exceeding the poverty threshold for one person.  All actions to obtain the aforementioned requested information should be documented fully in the claims file.  

3.  Then readjudicate the appeal, with consideration of all of the evidence added to the claims folder since the statement of the case.  If the decision remains denied, a supplemental statement of the case must be provided to the Veteran and he should be afforded an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


